Citation Nr: 9922742	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a Department of Veterans Affairs (VA) 
Regional Office dated in June 1997 that followed a reopened 
claim received by the RO on February 7, 1997.  The RO denied 
entitlement to service connection for hypertension on a 
direct service incurrence basis as well as secondary to 
service-connected PTSD.  The RO also affirmed the initial 30 
percent schedular evaluation assigned by the RO when it 
granted service connection for PTSD in an unappealed rating 
decision of October 1993.  

During the course of the veteran's appeal, the record shows 
that by a rating decision of March 1999, the RO granted an 
increased evaluation of 70 percent for PTSD retroactively to 
date of claim, February 7, 1997.  Since the grant of such 
benefit did not represent the maximum benefit authorized 
under the rating schedule, the issue of entitlement to a 
disability rating greater than 70 percent for PTSD was been 
forwarded to the Board for appellate review.  A supplemental 
statement of the case was furnished to the veteran and his 
representative in March 1999.

An historical review of the record shows that in a rating 
decision of March 1995, the RO denied issues including 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Following receipt of a timely NOD the veteran and his 
representative were furnished an SOC.  However, the veteran 
never perfected his appeal by filing a timely substantive 
appeal in this matter.  The representative's June 1999 
statement shows the issue of entitlement to a TDIU has again 
been raised on behalf of the veteran.  Also, the 
representative argues that the veteran's February 1997 
statement of record should be construed as a notice of 
disagreement with the May 1996 rating decision wherein the RO 
denied entitlement to an increased evaluation for PTSD then 
rated as 30 percent disabling.  

It appears that the representative is raising the issue of an 
effective date, prior to February 7, 1997, for the grant of 
the 70 percent evaluation for PTSD, as well as application of 
the previous criteria for rating psychiatric disorders prior 
to November 7, 1996, the date of implementation of amended 
criteria.  These issues have been neither procedurally 
prepared nor certified for appellate review and are referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The claim for service connection for essential 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The veteran's service-connected PTSD is currently 
manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

3.  The veteran's service-connected PTSD is without evidence 
of total occupational and social impairment, due to such 
symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The claim for service connection for essential 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an evaluation greater than 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records including a report of a 
physical examination in April 1968, for purposes of 
enlistment, as well as a report of a physical examination 
dated in February 1971, for purposes of separation, are 
completely silent for any findings of essential hypertension.  
All pertinent clinical evaluations and blood pressure 
recordings were normal.  

The voluminous postservice private and VA clinical records on 
file first reflect the presence of essential hypertension 
findings from approximately the mid 1980's. 

In an unappealed rating decision of October 1993, the RO 
granted entitlement to service connection for PTSD evaluated 
as 30 percent disabling based upon the evidence of record 
including a report of VA psychiatric examination and social 
and industrial survey dated in September 1993.

On a report of a VA social and industrial survey in September 
1993, the veteran was described as on time and very 
cooperative for his Social & Industrial Survey(SIS).  It was 
noted that there was a Survey from December 1990 in the 
record, and the claims file (C-file) was reviewed.

The veteran noted that his current PTSD symptoms consisted of 
nightmares off and on all night long, he stated that 
sometimes he cannot remember the content and other times he 
could hear people screaming.  Often, he heard some names and 
would wake up.  He usually did not go to bed until 11:30, and 
he got up about 1:00.  He stated that he slept in 60 to 90 
minute periods, and when he awakened, it took an hour or so 
to go back to sleep.  

The veteran stated that he always checked his windows and 
doors at night.  He reported that he had intrusive thoughts 
but not flashbacks.  He thought about Vietnam experiences 
often during the day.  When he was angry,  he often could see 
things happen, and he would overreact.  

The veteran said that stupid things could trigger him, people 
not using common sense.  He got particularly angry in the 
super market, which he did not like to visit, when people run 
on his heels with their cart and smile and apologize.  That 
really irritated him.  When he got really angry and lost it, 
he could stop himself and ended up getting physically ill and 
vomiting.  He stated that he had hurt people when angry, but 
he tried his best to control this and this had not happened 
in a number of years.  He walked away before his temper build 
to the point where he lost control.  He stated that he went 
up in the hills and walked in wilderness areas.

The veteran stated that he was depressed, but he would not 
take antidepressants because it made him feel as though he 
were in a fog.  It was noted that he had some suicidal 
ideation particularly when things got bad.  He also had some 
homicidal ideation and said there were times when he would 
like to kill someone but would not because he did not want to 
get caught.  He stated he could hit a man at 800 yards but 
would not do it that way because he would want him to know 
that he was doing it.  He also stated that the fear of going 
to prison was one of the things that kept him from acting on 
his homicidal ideation.  This was not aimed at anyone in 
particular.

The veteran was noted to have an exaggerated startle 
response.  He did not like people behind him nor going where 
there were people.  He had relationship problems with women.  
He had a great deal of difficulty with women who were 
assertive.  He trusted few people.  He did have a 
relationship with a woman he would have liked to marry.  He 
stated he was glad he did not marry her because she married a 
better man than himself.

It was noted that the veteran was not currently employed as 
he was injured on the job and was disabled.  At one time, he 
did have temporary work with the Forest Service, but stated 
that he did not play politics and did not get a full-time 
job.  He had been a fry cook, and prior to being injured, he 
worked for a lumber company from 1976 to 1983.  He was 
currently receiving "SSD" but stated it had been denied 
four times previously.

The veteran related his symptoms to specific stressors.  As 
he talked about these incidents, he was very tearful having 
to stop and blow his nose several times.  His speech was 
pressured.  He suffered from dreams, intrusive thoughts, and 
depression.  It was noted that in all probability, he had not 
adequately grieved for the losses he sustained while in 
Vietnam.  The current stressor of his mother's death had 
aggravated the grieving process.  It was noted that 
characterologically, he tended to see life and people in 
right/wrong, good/bad, correct/incorrect, either/or 
situations.  He had no room for common ground between the two 
for gray areas.  His standards for conduct were so high that 
very few people could meet them and thus were untrustworthy, 
and those he did venture to trust soon broke that trust with 
their own human frailties.  The veteran was considered a 
loner.  He had impaired relationships and an exaggerated 
startle response, and did not handle his anger well.  He was 
depressed.

On a report of a VA psychiatric examination in September 
1993, the veteran was described as an unemployed and disabled 
individual who was single.  The veteran's claims file was 
made available to the examiner.  Also noted was a separate 
clinical file that contained mostly surgical and medical 
records relating to procedures he had undergone, and 
treatment for hypertension.  

It was noted that the claims file was very large and 
involved.  It contained material relating to his military 
experiences, but mostly relating to his accident of 1983, and 
it contained many reports, some of which were conflicting and 
resulted in a request for another opinion.

It was noted that there were varying diagnoses in the claims 
file including PTSD, dysthymic disorder, adjustment disorder, 
conversion and personality disorders. There were also records 
of his service activities showing that he was obviously in a 
lot of activity and combat in Vietnam.

When the veteran came home from the service he was greeted by 
some hippies and  he attacked them.  He had to be pulled off 
them by military police.  He had had a very chaotic life.  He 
had had various jobs.  He had a major accident on October 28, 
1983 with many injuries which the examiner noted were well 
described in the 
claims file.  He worked as a fry cook at least on two 
separate occasions, for one to three years.  

The veteran worked for California Forestry for a couple of 
years.  He worked in the mills from 1976 to 1983, when he had 
his accident and he had not worked since 1983 except for part 
time work with control data.  He went to Virginia as part of 
his rehabilitation work.  These post active service events 
and employment and family were to have been discussed in more 
detail in his SIS examination.

The veteran described himself as very troubled person.  His 
blood pressure continued to be a problem.  He had to take 
constant medication for it.  It was hard to get down.  He 
lost his father around 1987 (?) and he lost his mother during 
the prior year.  These were hard for him.  He continued to 
live alone.  He never married.  He had not had a girlfriend 
in 10 years.  He drank a lot when he first came home.  He was 
very jumpy.  He was hard to be awakened.  Since his accident, 
he could not drink.

On mental status examination the veteran was noted to have 
presented himself as an individual who was dressed casually, 
clean, neat and wearing glasses.  His affect was one of very 
tense apprehension.  He paced the whole interview time.  He 
did not sit down once.  He cried several times during the 
interview.  This was mostly when talking of the accident of 
1983, and the subsequent runaround that he had been given.  
He a1so wept as he talked about the problems secondary to the 
intense combat of Vietnam.  He said he was fed up with the 
bureaucracies.  He expressed a lot of emotion.  

The veteran's speech was clear and very easy to understand.  
His thought processes mainly related to the injuries and the 
subsequent difficulties that he had had.  His perceptions 
were intact with no illusions or hallucinations or 
distortions that the examiner could detect.  He was fully 
oriented.  His memory was good for time, dates and places.  
He was able to give full attention and concentration to the 
examiner's questions, and he was considered of normal 
intelligence and information.  He was noted to have some 
insight into his predicament and expressed appreciation to a 
physician for his patience and understanding.  His judgment 
appeared intact.  He was described as very angry.  He was 
considered competent to handle his own funds.  Pertinent 
diagnosis was PTSD.  Global Assessment Of Functioning (GAF) 
was 40.  

A PTSD supplement to the above VA psychiatric examination 
revealed that the veteran had intrusive distressing 
recollections, both of the Vietnam issue and of the 
industrial accident.  He had many distressing dreams.  These 
were both war and accident related.  He woke up screaming 
with the bed wet and very distressed.  He got very upset and 
had some flashback type of experiences with rushes of 
adrenaline when hearing helicopters, around VA, and when his 
mother died recently.  He had a lot of avoidance.  He tried 
to forget but could not.   

Sometimes other people had to remind the veteran and that 
upset him.  He was unable to be in any group.  He avoided 
situations and activities that reminded him of both the 
service and his accident.  He had times when he was clear and 
other times when he blanked all of this out.  He isolated 
himself.  

The veteran was very detached and described himself as a 
loner.  He was this way even before he went into the service.  
He was unable to have bonding and to give and receive love.

The veteran startled very readily.  He had trouble both 
falling and staying asleep.  He often could not get to sleep 
until between 1:00 and 2:00 a.m., then he was up and down.  
He had a lot of anger.  He had attacked people in his anger 
and "about killed three people".  He had attacked and 
injured his brothers due to being set off and angry.  He had  
trouble concentrating.  He was very vigilant.  He slept with 
a gun under his pillow and another beside his bed.  Noises 
awakened him.  He had to get up and check them out.  He 
startled very easily, even when the examiner opened the door 
to invite him in from where he was outside, at which time he 
jumped.  He was described as a person with emotional 
vulnerability and the accidents had added to this and 
rendered him very distressed and unable to function at the 
present time. 

On a report of a VA psychiatric examination in May 1996 it 
was noted that the veteran continued to live alone.  It was 
noted that he had not been employed for several years due to 
both mental health and serious medical conditions.  He 
received psychiatric treatment from his private psychiatrist, 
Dr. Brown on a once or twice a month basis.  On mental status 
evaluation the veteran was described as casually but neatly 
and cleanly dressed.  He was clean and emphasized that being 
clean was very important to him.  He was wary and very 
suspicious of the examiner initially, but later relaxed.  

The veteran seemed depressed.  Thought content was normal.  
He was oriented times three.  No psychotic symptoms were 
noted.  Memory appeared good.  Insight was described as 
fairly poor.  Judgment was fair to poor.  Intelligence was 
considered average to above average.  He was considered 
financially competent to handle his own funds.  It was noted 
that he was administered the Millon Clinical Multiaxial 
Inventory (MCMI) and registered a high level of anxiety and 
dysthymia.  

There was a clear indication of some delusional and unusual 
thinking process.  Diagnoses reflected the presence of PTSD 
with depression, severe.  Also noted were several personality 
disorders.  It was noted that his problems related to his 
social environment in that he had inadequate social support.  
He lived alone and stayed by himself.  He had occupational 
problems in the sense that he was unemployed and 
unemployable.  He had housing problems in that there was 
constant discord with his neighbors.  It was noted that he 
would benefit by living in the country.  GAF was 35.  

On a report of a VA SIS in May 1996, it was noted that the 
veteran was verbally articulate, pleasant and cooperative 
during the examination.  He had no legal problems.  He lived 
alone in an apartment.  He owned a four wheel vehicle and 
four motorcycles.  An average day consisted of getting up 
early with the use of heating pads that helped his mobility.  
He watched television and enjoyed cooking.  He did light 
reading, checked his mail at the post office and perhaps 
tried to help a friend with a thing or two.  He was in the 
process of making a crossbow and enjoyed reloading "ammo".  
It was noted by the examiner that based upon the combined 
physical and mental struggles, it was doubtful whether the 
veteran was employable.  

On a report of a VA psychiatric examination dated in March 
1997, it was noted that the veteran still lived alone and was 
unemployed.  His daily routine was described by the examiner 
as ritualistic and compulsive.  The examiner noted that as 
angry as the veteran appeared, he was surprised that that the 
veteran had not been in any fights in the last year, nor 
experienced any legal problems.  He saw a private fee basis 
psychiatrist, Dr. brown, one a month primarily for 
medications.  He took a small amount for sleep and presumably 
for depression.  He reported flashbacks nearly on a daily 
basis.  He had intrusive thoughts of Vietnam and slept 
poorly.  

The most prevalent emotions were rage, anger, and an extreme 
distrust of people.  His only enjoyable activities appeared 
to be an occasional camping or hunting trip.  He admitted 
that his short term memory was impaired and was poor.  He 
noted that he would kill himself if things got too bad.  
Regarding homicidal ideations he noted that the thing that 
prevented him from acting was the thought of going to jail.  

The veteran could not stand to be confined.  He denied 
psychotic symptoms.  On mental status examination he was 
noted to have come early for the examination.  He was 
casually but neatly dressed.  He was very clean.  His hair 
was groomed.  His beard and mustache were neatly trimmed.  
His initial mood seemed subdued, suspicious and guarded.  He 
then loosened up a little bit as the examination progressed.  
No psychotic symptoms were noted.  Thought content was 
normal.  It was noted that despite the his complaints of a 
poor short memory, the examiner found his memory for events 
was good.  Thinking was concrete.  Insight and judgment were 
fairly poor.  He was considered competent to handle his 
funds.  Pertinent diagnosis was PTSD.  GAF was 35.  He was 
considered unemployable due to psychiatric and physical 
aspects. 

In a statement dated in October 1997, Charles C. Brown, M. 
D., noted the veteran suffered from PTSD and major 
depression.  It was noted that the veteran also had 
hypertension, a condition that was medically diagnosed 
shortly after his return from Vietnam.  It was noted that 
individuals who had PTSD frequently developed hypertension 
and then require attention for that condition.  Dr. Brown 
opined that this is what occurred with the veteran. 

On a report of a VA psychiatric examination dated in February 
1999 it was noted that the veteran's claims file was 
available and was examined.  It was noted that the veteran 
was last seen on March 20, 1997.  The examiner noted being 
the evaluator at that time.  The veteran was 30 percent for 
his PTSD.  He was living alone in an apartment.  He was not 
employed.  He was attending treatment with physical therapy 
for his back and neck problems; however, he was not in any 
mental health treatment at the Roseburg facility.  He was 
seeing Dr. Brown who was a fee basis psychiatrist out of 
Eugene once every two weeks.  The veteran was taking 
Trazodone for sleep.  The diagnosis was PTSD, chronic and 
severe, and the Axis V GAF was 35.  On seeing the veteran the 
examiner told him of the need to cover the last two years.  
It was noted that the veteran was still at 30 percent for 
service connected PTSD which surprised the examiner 
considering his earlier evaluations.  

It was noted that the veteran had a severe case of PTSD.  In 
covering the last two years, the veteran was still living in 
the same apartment and still living alone.  He had not been 
employed.  He was still seeing Dr. Brown, a psychiatrist, 
twice a month.  He brought a letter from Dr. Brown dated 
February 8, 1999, which the examiner noted he would include 
at the end of the report as an addendum.  It was noted that 
he was not on any medications for mental health reasons.  He 
said none of them worked.  He stopped the Trazodone because 
he was having some adverse reactions.  He said nothing 
significant had happened in his life in the last two years.  
He carried out the same routine that he did before with the 
exception of not feeding his mother's cats because they had 
died.

In running through the PTSD symptom check list, it was noted 
that the veteran still acknowledged that he had flashbacks on 
a daily basis.  He had intrusive thoughts of Vietnam several 
times a day.  His sleep remained poor.  He had trouble going 
to sleep and staying asleep.  He had nightmares accompanied 
by night sweats.  He continued to be hypervigilant.  He 
continued to display an exaggerated startle reflex.  
Emotional numbing was very definitely present.  He could not 
accept positive emotions from other people, nor did he 
express them to other people.  The examiner asked about 
friends.  He said he had acquaintances and he might see them 
once or twice per month.  

The examiner noted that the veteran was not an individual who 
socialized a great deal.  He was suspicious of people and 
very mistrustful.  He isolated himself, both physically and 
emotionally.  He had problems with anger.  He did not break 
things anymore.  He said it was too hard to replace them.  He 
had discontinued hitting things with his fists because of his 
back problem and because he said it just hurts too much 
anymore.  The examiner asked him what he did with his anger, 
and he said, he just bottled it up.  In talking with the 
veteran the examiner noted that his affect was like a coiled 
spring.  The veteran seemed to have a vast capacity for anger 
and rage that seemed like he just barely kept it under 
control.  The examiner asked if he had been in any fights 
since the examiner saw him the last time.  He said no, but he 
had been close.  

As for legal problems, the veteran noted that he was stopped 
by a policeman here in town because of a muffler problem, and 
he did not see or hear the policeman behind him so that when 
the officer finally did pull him over, the officer pulled a 
gun on him.  There followed a verbal confrontation that ended 
up with the policeman giving him a ticket, but nothing else 
happened.  It was noted that the veteran slept with loaded 
weapons nearby.  

The examiner noted that, again, the veteran seemed, as last 
time, fascinated by weapons and knew a lot about them.  He 
engaged in behaviors consistent with patrolling the perimeter 
of his apartment.  He had fairly frequent weeping episodes.  
He experienced psychological and physical distress secondary 
to anything that reminded him of the traumatic events in 
Vietnam.  He made efforts to avoid anything that reminded him 
of these traumatic events.  As to his sense of a future, the 
veteran noted that he did not think about the future, he just 
thought about today.  He felt like he was depressed.  He was 
anxious.  He had trouble concentrating.  His only enjoyable 
activity was shooting.  He said he had trouble remembering 
things, and he had to make lists and that sort of thing.  
Long-term memory seemed fair.  

As for suicidal ideations, the veteran noted he had those 
thoughts and that when he was unable to take care of himself 
anymore or the pain got too great, he had a plan.  When the 
examiner asked the veteran if he had homicidal ideation, he 
answered, "you bet.  When the examiner asked about psychotic 
symptoms, he said that he felt like he had hallucinated a few 
times when he got really, really angry.  When the examiner 
asked about fixed delusions and explained what that meant, 
the veteran noted that he believed that the government was 
out to get him or to ignore him; certainly not to help him.

On mental status examination the veteran was on time for his 
appointment.  He was casually but neatly dressed.  Personal 
hygiene was good.  He was obviously in physical pain.  He did 
not sit throughout the entire examination.  In fact, he stood 
and shifted from side to side as though he were in pain.  He 
was cooperative but, again, there was noted an underlay of 
extreme anger, extreme rage, and frustration. 

The veteran was quite cynical about things and quite 
suspicious about people and about things.  Thought content 
was normal in that no psychotic symptoms were noted.  He was 
oriented in three spheres.  Again, short term memory had some 
problems there, but long-term seemed intact.  On insight and 
judgment, the examiner noted that the last time he questioned 
the veteran's insight and judgment because he was not 
receiving treatment at the Roseburg facility.  However, he 
continued to see Dr. Brown, a psychiatrist from Eugene, every 
two weeks, so at least he recognized that he needed some 
help.  He was considered competent to handle his own funds.  
Diagnosis was PTSD chronic and severe.  GAF was 35.

The examiner's addendum noted the following: "I would now 
like to read a report from Dr. Charles C. Brown, the 
psychiatrist who sees the veteran twice a month.  This letter 
was dated February 8, 1999, so I am sure that the Regional 
Office does not have this information as yet. 

"Regarding (the veteran), to whom it may 
concern: I welcome the opportunity to 
present my impressions of the veteran.  
The veteran first saw me in 1987 after he 
had been injured in a work related 
accident in which he sustained serious 
crush injury to his chest and legs when 
he was caught in a mechanical device.  
This injury required prolonged 
hospitalization and aftercare.  During 
that time, it became evident both to me 
and to the independent medical evaluator, 
that many of the symptoms of a 
psychological nature that he presented 
were probably related to his military 
service experiences rather than to the 
injury itself.  In terms of those 
injuries, he was cooperative and 
displayed a positive attitude towards his 
treatment and rehabilitation.  What did 
become apparent was that the veteran had, 
prior to his injury, experienced a set of 
symptoms that pointed toward PTSD.  

At this point, I would like to follow the 
criteria outlined in DSM-IV with specific 
reference and discussion of the 
experiences of the veteran.  In terms of 
the traumatic event the veteran 
experienced during his service in 
Vietnam, he was assigned to duties in 
which he would gather up the dead and 
injured and transport them back to his 
base.  In this role, he, on several 
occasions, had to deal with finding and 
handling the bodies of men that he had 
worked with whom he felt he knew very 
well.  In the past few years, the veteran 
has been, on occasion, able to discuss 
that with me and when he has been able to 
describe the situation, he has become 
intensely anxious, tearful, and, at 
times, quite disorganized.  The emotional 
and verbal picture that he presented is 
though he were reliving the situation at 
the time with high anxiety and, at times, 
uncontrolled tearfulness.  When the 
veteran was able to describe these 
events, he would demonstrate recurrent 
and intrusive distress from communication 
with his mother who died approximately 
eight years ago and with whom he lived.  
Problems developed because of his 
disorganization and screaming while 
sleeping.  Events on television would 
also result in high levels of anxiety.  
The veteran has never married and 
following his mother's death, has lived 
essentially alone.  Over the years that I 
have seen him, he has been, for the most 
part, avoidant of discussing any of his 
war experiences with me.  He has 
continued to distance himself from other 
people around him, and I would conclude 
from my long experience with him that for 
practical experiences, he has been 
detached from any other people.  He 
seldom talks about the future, and it is 
always the short term future if he does.  


He has difficulty sleeping, is extremely 
sensitive to anyone touching him 
unexpectedly, and fears at times he might 
lose control and do them bodily harm 
without meaning to.  He recognizes that 
he is easily irritated.  He demonstrates 
hyper-vigilance.  The matter of people 
touching him, in my estimation, 
represents a startle response.  Over the 
period of time that I have seen the 
veteran, I have carefully observed his 
reaction to contact with the Veteran's 
Association.  I am sure that you are all 
aware that there is great deal of fear 
frequently associated with exposure to 
talking about these matters with other 
persons, even though they may be persons 
who have had similar experiences.  It is 
in part most probably related to fears of 
losing control.  It is also true that the 
veteran has very significant impairment 
in social and occupational functioning."


I.  Entitlement to service connection for 
hypertension on a direct service 
incurrence basis as well as secondary to 
service-connected PTSD.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. § 1110 (West 1991).


For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In addition to laws and regulations previously provided the 
Board notes that if the disability is essential and 
manifested to a compensable degree within one year following 
separation from active duty, service connection may be 
granted. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a)(1998); Allen v. Brown, 7 
Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310(a) (1998) provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.  Further, in a claim for secondary service 
connection for a diagnosis clearly separate from the service-
connected disability, the veteran must present evidence of a 
medical nature to support the alleged causal relationship 
between the service-connected disability and the disorder for 
which secondary service connection is sought, in order for 
the claim to be well grounded.  See Jones (Wayne L) v. Brown, 
7 Vet. App. 134 (1994).



The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).


The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

"Evidence which is simply information 
recorded by a medical examiner, unenhanced by 
any additional medical comment by the 
examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit 
v. Brown, 5 Vet. App. 91 (1993), requirement.  
Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995) (as to the 
determination of well-groundedness), and 
Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (as to determination of whether there 
is new and material evidence for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as to 
matters outside the scope of his or her 
expertise, and a bare transcription of a lay 
history is not transformed into 'competent 
medical evidence' merely because the 
transcriber happens to be a medical 
professional."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following a comprehensive review of the record the Board 
notes that essential hypertension was not present during 
active duty.  


Moreover, an essential hypertension process as first noted 
years after service is without any competent medical evidence 
of a nexus with active duty or with a service-connected 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Jones (Wayne L) v. Brown, 7 Vet. App. 134 (1994).  

Importantly, the Board notes that the statement submitted by 
Dr. Brown, a specialist in psychiatry, regarding the 
veteran's essential hypertension does not specifically state 
that a nexus exists in this case between the veteran's 
essential hypertension with active duty or that the veteran's 
hypertension was caused by his service-connected PTSD.  The 
statement submitted in support of the veteran's claim for 
service connection for hypertension merely refers to 
generalities of statistics opposed to a medical opinion based 
upon provided recognized medical principles.

While the veteran presently maintains that he has essential 
hypertension stemming from service including as secondary to 
service-connected PTSD, the Board notes the Court has held, 
while a lay person is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, the veteran's claim is not well grounded.  If the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

Accordingly, the claim for entitlement to service connection 
for essential hypertension including as secondary to service-
connected PTSD is denied.  Edenfield v. Brown, 6 Vet. App. 
432 (1994).


The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for 
hypertension is not well grounded, the doctrine of reasonable 
doubt has no application to his case.


II.  Entitlement to an increased 
evaluation for PTSD, currently evaluated 
as 70 percent disabling.

Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

The criteria for rating mental disorders were amended 
effective November 7, 1996. Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to changes in rating criteria for disabilities, 
the Court noted in Rhodan v. West, 12 Vet. App. 55 (1998) 
pertaining to changes in the rating schedule for mental 
disorders in November 1996, it is well settled that the 
rulemaking procedures of the Administrative Procedure Act 
(APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory process. See 38 U.S.C. 
§ 501(c), (d).  Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions listed at section 
553(d)(1)-(3), that the effective date of a regulation must 
be 30 days after the date of publication of the adopted 
regulation in the Federal Register.  Until the statutory 30 
days have passed, the regulation is not lawfully effective.  

Thus, prior to November 7, 1996, the revised regulations at 
issue here were not lawfully effective.  Further, the Court 
observed that the revised regulations do not allow for their 
retroactive application prior to November 7, 1996.  When the 
Secretary adopted the revised mental disorder rating schedule 
and published it in the Federal Register, the publication 
clearly stated an effective date of November 7, 1996.  
Because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  

Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  

Accordingly, the Court held that for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Thus, since the veteran's claim for an increased evaluation 
for PTSD was filed on February 2, 1997, the veteran's 
psychiatric disorder must be evaluated in accordance with the 
new criteria, only.  

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The Board notes that since this case does not involve an 
appeal as to the initial rating of the veteran's PTSD, as 
opposed to the present claim of an increased rating where 
entitlement to compensation has previously been established, 
the Court's holding in Fenderson v. West, 12 Vet. App. 119 
(1999) as to "staged ratings" is not for application.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The first responsibility of a claimant is to present a well-
grounded claim. 
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
evaluation is well-grounded if the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). In this case, the veteran has asserted that his PTSD 
is worse than currently evaluated, and he has thus stated a 
well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.

The duty to assist is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It may include 
providing the veteran with a medical examination to determine 
the nature and extent of his disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Department in this 
case has reviewed VAMC medical records and accorded the 
veteran an examination for VA purposes.  It has satisfied the 
duty to assist.

In reviewing the evidence, the Board initially notes that 
that the voluminous pertinent medical evidence including 
multiple reports of VA psychiatric examinations and social 
and industrial surveys show that the veteran's unemployabilty 
status has been medically determined to be a consequence of 
combined psychiatric and physical disabilities as opposed to 
solely his service-connected PTSD.  
The Board points out that the issue of entitlement to TDIU 
has been referred to the RO for formal adjudicatory action 
and is not a topic for appellate consideration.  

Moreover, the Board may not overlook the fact that while the 
record tends to suggest the presence of coexisting 
psychiatric disorders for which service connection has not 
been established, it appears from a review of the record that 
the veteran's PTSD represents the primary psychiatric 
disability and that any attempt to distinguish psychiatric 
symptoms is not feasible.  Accordingly, the demonstrated 
psychiatric findings have been attributed to the veteran's 
service-connected PTSD for rating purposes.

The numerous psychiatric findings gathered over the recent 
years including on multiple VA psychiatric examinations are 
shown at best to more nearly approximate psychiatric 
impairment manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships already contemplated within 
the currently assigned 70 percent evaluation. 

Clearly, the psychiatric, clinical, and examination findings 
noted above are without evidence of a PTSD disability, alone, 
productive of total occupational and social impairment, due 
to such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The veteran has been generally described as well oriented.  
No gross impairment of thought processes is noted.  No 
persistent delusions or hallucinations are evidenced.  There 
is no evidence of persistent danger of him hurting himself or 
others.  Despite the fact that the veteran has expressed 
hostile feelings, he has never acted on them over the years 
nor has he had any significant legal problems.  He has been 
considered competent and able to handle his own funds.  
During the day he generally watches television and enjoys 
cooking.  He does light reading.  He checks his mail at the 
post office and helps a friend with a thing or two.  He 
enjoys the outdoors.

In light of the above, the Board notes that the evidence 
fails to show that the disability more closely approximates 
the criteria for a 100 percent schedular evaluation, see 38 
C.F.R. § 4.7.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider his light in light thereof.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation for his service connected PTSD.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection essential hypertension, the 
appeal is denied

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

